DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Wong (Reg. No. 76,723) on 01/22/2021.

 	The application has been amended as follows: 
 	1.  (Currently Amended)  A method, comprising:
obtaining, by a supervisory service in communication with a road side unit (RSU), sensor data indicative of three dimensional (3-D) orientations of primary and secondary wireless power transfer (WPT) charging coils, wherein the secondary coil is mounted to a vehicle and the primary coil is connected to the RSU and provides charge to the secondary coil during charging, further wherein the supervisory service is located in a cloud layer and in communication with a plurality of RSUs;
detecting, by the supervisory service, misalignment between the primary and secondary WPT coils based on the sensor data;
predicts one or more coil orientations that optimize the power transfer by modeling previous power transfers to the vehicle or other vehicles of its kind; and 
sending, by the supervisory service, control commands to one or more actuators to implement the coil alignment correction by moving one or more of the coils.

11.  (Currently Amended)  An apparatus, comprising:
one or more network interfaces to communicate with a wireless power transfer (WPT) system for a vehicle that comprises primary and secondary charging coils, wherein the secondary coil is mounted to a vehicle and the primary coil is connected to a road side unit (RSU) and provides charge to the secondary coil during charging;
a processor coupled to the network interfaces and configured to execute one or more processes; and
a memory configured to store a process executable by the processor, the process when executed configured to:
obtain, by supervisory service in communication with the RSU, sensor data indicative of three dimensional (3-D) orientations of the primary and secondary charging coils, further wherein the supervisory service is located in a cloud layer and in communication with a plurality of RSUs;

determine, based on a machine-learning based process that is trained to optimize power transfer of charge between the primary coil and the secondary coil, a coil alignment correction to offset the detected misalignment, wherein the machine-learning based process is located in the cloud layer and predicts one or more coil orientations that optimize
send control commands to one or more actuators to implement the coil alignment correction by moving one or more of the coils.

20.  (Currently Amended)  A tangible, non-transitory, computer-readable medium storing program instructions that cause a supervisory service in communication with a road side unit (RSU) to perform a process, comprising:
obtaining, by the supervisory service, sensor data indicative of three dimensional (3-D) orientations of primary and secondary wireless power transfer (WPT) charging coils, wherein the secondary coil is mounted to a vehicle and the primary coil is connected to the RSU and provides charge to the secondary coil during charging, further wherein the supervisory service is located in a cloud layer and in communication with a plurality of RSUs;
detecting, by the supervisory service, misalignment between the primary and secondary WPT coils based on the sensor data;
predicts one or more coil orientations that optimize
sending, by the supervisory service, control commands to one or more actuators to implement the coil alignment correction by moving one or more of the coils.

Election/Restrictions
 	Claims 1-20 are allowable. The restriction requirement among, as set forth in the Office action mailed on 10/04/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/04/2019 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1, 11 and 20, the prior art fails to teach or suggest further inclusion of a method comprising: wherein the machine-learning based process is located in the cloud layer and predicts one or more coil orientations that optimize the power transfer by modeling previous power transfers to the vehicle or other vehicles of its kind.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/26/2021